Citation Nr: 0841333	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a restoration of a 100 percent disability 
rating for post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to October 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2008, the veteran and his wife testified before the 
undersigned at the RO.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  By rating action dated in September 2006, the RO reduced 
the veteran's disability rating for PTSD from 100 percent to 
50 percent.

2.  The evidence of record shows the veteran's PTSD did not 
improve.

3.  The veteran's PTSD is characterized by total occupational 
and social impairment.


CONCLUSION OF LAW

A 100 percent evaluation for PTSD is restored.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.344(c) (2008); Brown v. 
Brown, 5 Vet. App. 413 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Given the fully 
favorable decision contained herein, any further discussion 
of the VCAA is unnecessary.


Analysis

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. 
App. 413 (1993), has interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Moreover, 38 C.F.R. §§ 4.2 and 4.10 provide 
that in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that that improvement in a disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Brown v. Brown, 5 Vet. App. 413 (1993).

38 C.F.R. § 3.344(a) provides for the stabilization of 
disability evaluations and requires that prior to a rating 
reduction there must be a comparison of the evidence, and 
particularly any rating examinations, to ensure completeness 
and that rating subject to temporary or episodic improvement 
will not be reduced on a single examination unless clearly 
warranted by all the evidence.  Any material improvement must 
be reasonably certain to continue under the ordinary 
conditions of life.  But 38 C.F.R. § 3.344(c) stipulates that 
the provisions of 38 C.F.R. § 3.344(a) apply to ratings that 
have continued for long periods at the same level (meaning 5 
years or more) and do not apply to disabilities that have not 
become stabilized and are likely to improve.  Re-examinations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.

The veteran's 100 percent rating was in effect from August 
2003.  It was reduced effective December 2006.  It was in 
effect for less than five years.  Therefore, with regard to 
that particular reduction, section (c) is applicable.

January, February, and April 2005 VA outpatient records show 
treatment for PTSD and GAF scores of 50.

In April 2006, the veteran underwent VA examination.  He was 
currently married for the third time.  He described his 
marriage as very satisfactory.  He had nightmares and 
intrusive thoughts.  He avoided any news of war and talking 
about Vietnam to anyone but his wife.  He had significant 
trouble sleeping.  He was hypervigilent and had an increased 
startle response.  The veteran was unable to be in crowds and 
did not drive due to his nervousness.

On examination, the veteran was cooperative and appropriate.  
He was casually dressed, and his beard and hair were somewhat 
disheveled.  Speech was halting and pressured but goal 
directed.  He had suicidal ideation in the past.  He 
currently drank occasionally.  His anxiety was worsening.  
The veteran had a noticeable facial tic and was quite 
nervous.    Short-term memory was impaired.  The examiner 
opined that the veteran was suffering from anxiety disorder 
in addition to PTSD.  Both conditions contributed equally to 
his current state.  The diagnosis was PTSD, moderate to 
severe, with a GAF score of 50.

In an August 2006 written statement, the veteran indicated 
that he sometimes went two weeks without bathing.  He could 
not remember the last time he brushed his teeth.  He was 
startled by the telephone or doorbell.  He reported 
hallucinations.  His anxiety had increased, and he was unable 
to breathe sometimes.  He did not watch television in order 
to avoid the news.  He had flashbacks and trouble sleeping.

In March 2007, the veteran underwent VA examination.  He had 
alcohol on his breath.  His answers to questions were 
tangential and fragmentary.  He could not give a clear 
history or symptom report.  His inability to meaningfully 
participate in the assessment was either attributable to the 
intoxication or the cumulative effects of long-term alcohol 
dependence.  While the veteran's wife provided some 
information, the examiner determined that the information was 
still considered insufficient to comprehensively answer the 
questions relevant to this examination.  She reported that 
the veteran drank alcohol every day.  He had poor sleep 
patterns and complained of anxiety.  He reported intrusive 
recollections of Vietnam, exaggerated startle response, 
nightmares, and avoidance of the news.  The veteran's wife 
indicated that he was very uncomfortable in crowds.  She 
handled all the money.

On examination, the veteran was dressed in dirty jeans.  He 
smelled of alcohol and body odor.  There was a noticeable 
tremor in his hand and head.  His remarks were tangential and 
fragmentary, and the veteran was unable to give a clear 
history or symptoms report.  Testing suggested marked 
cognitive impairment.  He had impairment in executive 
functioning, memory, and abstract reasoning.  The examiner 
concluded that the veteran was under the influence of alcohol 
and was unable to meaningfully participate in the assessment.  
He reported a number of symptoms associated with PTSD, but 
the extent of the impairment due to PTSD could not be 
assessed.  Given the veteran's history of alcohol abuse, the 
likelihood of being able to identify areas of impairment 
specifically related to PTSD would be difficult or 
impossible.  The examiner noted a diagnosis of PTSD by 
history only.  The assigned GAF score was 30, which was noted 
to be attributable to his alcohol problems.

In a June 2007 written statement, the veteran's wife 
indicated that he spent 95 percent of his time in bed.

A July 2007 VA treatment record shows a diagnosis of chronic 
PTSD.

In a January 2008 written statement, the veteran's private 
psychologist indicated that the veteran experienced trauma 
and re-experienced it.  He demonstrated avoidance behavior 
and a flattened affect.  He had sleep problems, irritability, 
difficulty concentrating, hypervigilance, and an exaggerated 
startle response.  He continued to experience significant 
symptoms of PTSD, including anxiety and panic attacks.  This 
occurred most often when he left the house.  The veteran was 
married and had no social interaction other than with his 
wife.  The veteran's dress and hygiene were poor.  He was 
nervous and guarded.  His speech was slow and not 
spontaneous.  His current symptoms were consistent with 
diagnoses of anxiety, panic attacks, and PTSD.  By his 
report, his symptoms were increasing.  It was the 
psychologist's opinion that the veteran's PTSD and other 
symptoms were not caused by his drinking but were co-morbid.  
The diagnosis was PTSD, and the GAF score was 33.

In June 2008, the veteran and his wife testified before the 
undersigned.  His wife indicated that he was anxious.  He was 
uncomfortable when he left the house.  He shakes often.  
Talking about Vietnam increased his anxiety.  He could not be 
in crowds.  The veteran testified that he did not drive 
because of his anxiety and had no close friends.  He was 
often confused and had trouble with his memory.

The RO reduced the veteran's evaluation based upon his 
examination in April 2006.  However, improvement must be 
demonstrated in order for an appropriate rating reduction to 
be made.  38 C.F.R. § 3.344(c).  In this regard, the Board 
notes that the assignment of the 50 percent was based upon 
the April 2006 VA examination report that showed the veteran 
was disheveled and had inappropriate speech patterns.  He had 
a history of suicidal ideation and one attempt.  His sleep 
was severely impacted.  The veteran had a noticeable facial 
tic and was quite nervous.  His short-term memory was 
impaired.  The veteran's PTSD was described as moderate to 
severe.  These symptoms do not differ from those upon which 
the veteran was awarded the 100 percent rating in a February 
2004 RO rating decision.  Consequently, the Board finds that 
improvement has not been shown to reduce the veteran's 
rating.  Accordingly, the 100 percent evaluation is restored.

In addition, the Board notes that this examination report, 
along with the subsequent evidence consisting of the January 
2008 report from the veteran's private psychologist and the 
June 2008 hearing testimony, show that his PTSD is 
characterized by total social and occupational impairment.  
The veteran spent most of his day in bed.  He had no social 
interaction other than with his wife.  He demonstrated 
visible anxiety and nervousness, characterized by twitching.  
He suffered from panic attacks, did not take care of his 
personal hygiene, and demonstrated confusion and memory loss.  
The Board notes the VA examination report dated in March 
2007.  That examiner indicated that he was unable to assess 
the veteran's PTSD.  Therefore, this examination report is 
not probative evidence.

The probative evidence of record demonstrates the veteran had 
total occupational and social impairment, and a 100 percent 
rating is warranted.


ORDER

The 100 percent evaluation for PTSD is restored, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


